1
2
3
4
5
6
7
8
9
10
11                               UNITED STATES DISTRICT COURT
12                EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION
13
14   ASHLEY WILLIAMS, an individual;                 Case No: 1:18-cv-01543-LJO-EPG
     HECTOR MENDEZ, an individual; A.R. and
15   D.R., minors, by and through their Guardians,   STIPULATED PROTECTIVE ORDER
16                 Plaintiffs,                       [FRCP, Rule 26(c)]
17          vs.                                      Judge: Hon. Lawrence J. O’Neill
                                                     Magistrate: Hon. Erica P. Grosjean
18   COUNTY OF FRESNO; CITY OF
     MADERA; LEEDER VUE, an individual;              Complaint Filed: November 8, 2018
19   SOCORRO RUVALCABA,
     an individual; YEE LENG THAO, an
20   individual; NANCY BOYAJIAN, an
     individual; CLAY HOOVER, an
21   individual; EILEEN GUARACHA, an
     individual; ENRIQUE ROBLEDO, an
22   individual; and DOES 1 through 10,
23                 Defendants.
24
25
26
27
28
                                         PROTECTIVE ORDER
1
            The Court having considered the Parties’ Joint Stipulation and Motion for Protective
2
     Order regarding the release of certain confidential records, and finding good cause therefore:
3
            IT IS ORDERED that any and all records or files released pursuant to this Order shall
4
     remain confidential within this litigation and cannot be used for any purpose other than
5
     defending and/or prosecuting the claims in this lawsuit in the manner set forth with particularity
6
     as follows:
7
            The Court recognizes that many of the documents (“Materials” as defined herein) being
8
     sought through discovery in the above-captioned action are normally kept confidential by the
9
     Parties. The Materials that may be exchanged throughout the course of the litigation between the
10
     Parties may contain sensitive, personal information, including information about children, that is
11
     normally deemed confidential, or may be confidential personnel documents of a municipal or
12
     governmental agency. The parties have agreed to be bound by the terms of this Protective Order
13   (“Order”) in this action to facilitate the document production and disclosure, and protect the
14   respective interests of the parties in highly sensitive and personal information. No Juvenile Case
15   file, or any documentation related or pertaining to that Juvenile Case file, and any related law
16   enforcement documents, records, transcripts and files shall be attached or made part of the public
17   record in this civil action, or shall be made accessible to the public. This Order shall remain in
18   effect unless modified pursuant to the terms contained in this Order.
19          IT IS ORDERED that this Protective Order will authorize the parties, through their
20   attorneys, employees, or agents to disclose and produce to counsel for all parties to this action,
21   including claims adjusters and managers, records, which may include, Juvenile Court records not
22   specifically addressed by the Juvenile Court 827 Petition(s), and copies of relevant medical
23   records, specifically excluding mental health records, and other confidential or sensitive records,
24   files, and information from the Department of Social Services and/or the City of Madera Police
25   Department, pertaining to Ashley Williams, Hector Mendez, and/or the minor children, A.R.,
26   D.R., H.M. and/or G.M. that may be produced during discovery during this matter will be subject

27   to this Protective Order and the applicable Federal Rules and federal case law. Law enforcement

28   records, including juvenile crime investigations and reports, police personnel records,
                                            PROTECTIVE ORDER                                              1
1
     employment records, and/or an individual’s training transcripts and records are subject to this
2
     Protective Order. Social worker records, including personnel records, employment records,
3
     and/or an individual’s training transcripts and records are subject to this Protective Order.
4
            IT IS THEREFORE ORDERED THAT,
5
            The following Definitions shall apply in this Order:
6
            A.      The term “Confidential Documents” will mean and include any and all documents
7
     of any nature whatsoever which contain or disclose confidential or highly sensitive information,
8
     including specific identifying information of minors, that are marked as Confidential by any
9
     party to which the document belongs, or is otherwise designated as Confidential, as set forth
10
     herein. The term “Confidential Documents” will mean and include any and all documents of any
11
     nature whatsoever which contain or disclose confidential personnel and/or an individual’s
12
     training information maintained by a governmental or municipal agency.
13          B.      The term “Materials” will include, but is not being limited to: documents, portions
14   of documents, correspondence, memoranda, email, reports, case notes, summaries, letters,
15   worksheets, recordings, photographs, motion pictures, notes of discussions with third parties,
16   other notes, instructions, other writings, records of juvenile court proceedings (including but not
17   limited to pleadings, testimony, recordings or transcripts thereof), electronically stored data and
18   records, and data, summaries, and compilations derived therefrom.
19          C.      The term “Counsel” will mean outside counsel of record, and other attorneys,
20   paralegals, secretaries, and other support staff employed in the following law firms: The Law
21   Offices of Shawn A. McMillan, APC, Weakley & Arendt, APC, and Ferguson, Praet &
22   Sherman, APC.
23          The following provisions shall apply in this litigation:
24          1. Each party to this litigation that produces or discloses any Materials that the producing
25   party believes should be subject to this Protective Order must designate the same as
26   “CONFIDENTIAL.” Any party may designate Material as “CONFIDENTIAL” only if, in the

27   good faith belief of such party and its Counsel, unrestricted disclosure of such information could

28   be harmful to such party or is prohibited by law or regulation. Any Materials not expressly
                                           PROTECTIVE ORDER                                                2
1
     marked “CONFIDENTIAL” or otherwise designated as Confidential by a party pursuant to this
2
     order shall be presumed to not be subject to this protective order.
3
              2. All Confidential Material designated as “CONFIDENTIAL” must not be disclosed by
4
     the receiving party to anyone other than those persons designated within this Order and must be
5
     handled in the manner set forth below, and in any event, must not be used for any purpose other
6
     than in connection with this litigation, unless and until such designation is removed either by
7
     agreement of the parties, or by order of the Court.
8
              3. Information designated “CONFIDENTIAL” may be viewed only by individuals listed
9
     below:
10
                     (a) Counsel (as defined in paragraph C, above) of the receiving party;
11
                     (b) Independent experts and stenographic and clerical employees
12
              associated with such experts. Prior to receiving any Confidential
13            Information of the producing party, the expert must execute an agreement to            be
14   bound by the terms of this Protective Order. Counsel for the receiving          party must retain
15   executed copies of such agreements;
16                   (c) The Court and any Court staff and administrative personnel;
17                   (d) Any court reporter or videographer employed in this litigation and          acting
18   in that capacity; and
19                   (e) Any person indicated on the face of the document to be its author           or co-
20   author, or any person identified on the face of the document as one to          whom a copy of such
21   document was sent before its production in this action.
22                   (f) Parties and/or party principals or executives who are required to
23            participate in policy decisions with reference to this action;
24                   (g) Technical personnel of the parties with whom Counsel for the parties find it
25   necessary to consult, in the discretion of such Counsel, in     preparation for trial of this action;
26                   (h) Stenographic and clerical employees associated with the             individuals

27   identified above; and

28                   (i) The named Plaintiffs and Defendants in this action.
                                             PROTECTIVE ORDER                                                 3
1
            4. Before any Materials which are designated as Confidential Information are filed with
2
     the Court for any purpose, other than at trial, the party seeking to file such material must seek
3
     permission of the Court to file the material under seal. Nothing in this order shall be construed as
4
     automatically permitting a party to file under seal. The party seeking leave of Court shall show
5
     “compelling reasons” (where the motion is more than tangentially related to the merits of the
6
     case) or “good cause” for filing under seal. See Ctr. For Auto Safety v. Chrysler Grp., LLC, 809
7
     F.3d 1092, 1101 (9th Cir. 2016). Additionally, such party seeking to file under seal shall, within
8
     the applicable deadline, file a redacted, unsealed version of any motion, response or reply if such
9
     party is waiting for a ruling from the Court on filing an un-redacted, sealed version of the same
10
     document. Further, no portion of the trial of the matter shall be conducted under seal.
11
            5. Materials designated “CONFIDENTIAL” shall be used solely for the prosecution or
12
     defense of this action. A party who wishes to use Materials designated “CONFIDENTIAL” for a
13   purpose other than the prosecution or defense of this action must request permission, in writing,
14   from Counsel for the producing party. The receiving party’s request must identify the Materials
15   designated “CONFIDENTIAL” that the receiving party wishes to use, and identify the purpose
16   for which it wishes to use Materials designated “CONFIDENTIAL.” If the parties cannot resolve
17   the question of whether the receiving party can use Materials designated “CONFIDENTIAL” for
18   a purpose other than the prosecution or defense of this action within fourteen (14) days of the
19   producing party’s receipt of such a request, the receiving party may move the Court for a ruling
20   on the receiving party’s request.
21          6. In the event the party wishing to use the Materials designated “CONFIDENTIAL”
22   anticipates a dispute concerning the confidential nature of the Materials, the party shall notify, in
23   writing, Counsel for the other parties, and attempt to resolve the matter by personal consultation
24   (in person or by telephone). If the dispute is not resolved consensually between the parties within
25   ten (10) days of receipt of such a notice, the noticing party the party shall initiate an informal
26   discovery conference call consistent with the terms of the Court. The discovery conference call

27   shall be initiated at least fourteen (14) days before the due date of any filing in which the party

28   wishes to use the information. Any Confidential Information and/or Materials designated
                                            PROTECTIVE ORDER                                               4
1
     “CONFIDENTIAL” at issue must be treated as Confidential Information, as designated by the
2
     producing party, until the Court has ruled on the motion or the matter has been otherwise
3
     resolved.
4
            7. No party will be responsible to another party for disclosure of Confidential Materials
5
     under this Order if the information in question is not labeled or otherwise explicitly identified as
6
     such in accordance with this Order.
7
            8. If a party, through inadvertence, produces any Confidential Materials without labeling
8
     or marking or otherwise designating it as such in accordance with this Order, within thirty (30)
9
     days of the initial production, the producing party may give written notice to the receiving party
10
     that the Materials produced are deemed Confidential Materials, and that the Materials produced
11
     should be treated as such in accordance with that designation under this Order. The receiving
12
     party must treat the Materials as confidential, once the producing party so notifies the receiving
13   party, in writing. If the receiving party has disclosed the Materials before receiving the
14   designation, the receiving party must notify the producing party in writing of each such
15   disclosure. Counsel for the parties will agree on a mutually acceptable manner of labeling or
16   marking the inadvertently produced Materials as “CONFIDENTIAL”.
17          9. It is contemplated that the parties will conduct written discovery, oral depositions, and
18   serve subpoenas. Nothing within this Order will prejudice the right of any party to object to the
19   production of any discovery material on the grounds that the material is protected as privileged
20   or as attorney work product. Documents subject to this Protective Order that are attached as
21   exhibits to a deposition will be bound in a separate volume from other exhibits and marked
22   “CONFIDENTIAL.”
23          Oral testimony regarding confidential personnel matters, employment records, medical
24   records, and/or individual training transcripts will be taken and designated “under seal” and may
25   be used in accordance with this Protective Order. If such testimony is designated confidential,
26   only that portion of the deposition will be separately bound and labeled as “CONFIDENTIAL.”

27   When there is oral testimony identifying a minor, the Court Reporter will be notified to remove

28   any minor’s name and replace it with initials in the transcript.
                                            PROTECTIVE ORDER                                              5
1
            10. Nothing in this Order will bar Counsel from rendering advice to their clients with
2
     respect to this litigation and, in the course thereof, relying upon any
3
     Material designated as “CONFIDENTIAL.”
4
            11. This Order will be without prejudice to the right of any party to oppose production of
5
     any Material for lack of relevance or any other ground other than the mere presence of
6
     confidential information. The existence of this Order must not be used by either party as a basis
7
     for discovery that is otherwise improper under the Federal Rules of Civil Procedure.
8
            12. Materials designated Confidential pursuant to this Order also may be disclosed if:
9
                    (a) the party or non-party making the designation consents to such disclosure;
10
                    (b) the Court, after notice to all affected persons, allows such      disclosure; or
11
                    (c) the party to whom Materials designated “CONFIDENTIAL” has been
12
     produced thereafter becomes obligated to disclose the information in response to a lawful
13   subpoena, provided that the subpoenaed party gives prompt notice to Counsel for the party which
14   made the designation, and permits Counsel for that party sufficient time to intervene and seek
15   judicial protection from the enforcement of this subpoena and/or entry of an appropriate
16   protective order in the action in which the subpoena was issued.
17          13. Nothing in this Order shall limit any producing party’s use of its own documents or
18   shall prevent any party from disclosing its own Confidential Information to any person. Such
19   disclosures shall not affect any confidential designation made pursuant to the terms of this Order
20   so long as the disclosure is made in a manner which is reasonably calculated to maintain the
21   confidentiality of the Materials. Nothing in this Order shall prevent or otherwise restrict counsel
22   from rendering advice to their clients, and in the course thereof, relying on examination of
23   stamped confidential Materials, or disclosing such materials to their clients in this case.
24          14. Within sixty (60) days of the final termination of this action, including any and all
25   appeals, Counsel for each receiving party must purge all Confidential Material from all machine-
26   readable media on which it resides and must either (a) return all Confidential Material to the

27   party that produced the Material, including any copies, excerpts, and summaries of that

28   information, or (b) destroy same. With respect to paper copies, return or destruction of
                                            PROTECTIVE ORDER                                               6
1
     Confidential Material is at the option of the producing party. Counsel must confirm in writing to
2
     all parties that the Confidential Material has been purged or destroyed.
3
              Notwithstanding the foregoing, Counsel for each party may retain all pleadings, briefs,
4
     memoranda, motions, trial, deposition, and hearing transcripts, legal memoranda,
5
     correspondence, deposition and trial exhibits, expert reports, and consultant and expert work
6
     product and other documents filed with the Court that refer to or incorporate Confidential
7
     Material, and will continue to be bound by this Order with respect to all such retained Material,
8
     after the conclusion of this litigation. Further, Plaintiffs may retain any Confidential Material,
9
     such as juvenile records and/or medical records that he or she would otherwise be legally entitled
10
     to retain. Finally, attorney work product that contains Confidential Material need not be
11
     destroyed, but, if it is not destroyed, the person in possession of the attorney work product will
12
     continue to be bound by this Order with respect to all such retained Material, after the conclusion
13   of this litigation.
14            15. The restrictions and obligations set forth within this Order will not apply to any
15   information and/or Material that: (a) the parties agree should not be designated Confidential; (b)
16   is already public knowledge; or (c) the parties agree, or the Court rules, has become public
17   knowledge other than as a result of disclosure by the receiving party, its employees, or its agents,
18   in violation of this
19   Order.
20            16. Transmission by e-mail is acceptable for all notification purposes within this Order.
21            17. This Order may be modified by agreement of the parties, subject to approval by the
22   Court.
23            18. The Court may modify the terms and conditions of this Order for good cause, or in
24   the interest of justice, or on its own order at any time in these proceedings.
25            19. After termination of this action, the provisions of this Order shall continue to be
26   binding, except with respect to those documents that may have become a matter of public record.
27   This Court retains and shall have continuing jurisdiction over the parties and recipients of
28
                                             PROTECTIVE ORDER                                             7
1
     Materials designated as “CONFIDENTIAL” for enforcement of the provisions of this Order
2
     following termination of this litigation.
3
4    IT IS SO ORDERED.
5
        Dated:     August 23, 2019                        /s/
6                                                   UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            PROTECTIVE ORDER                                  8
